 



Exhibit 10.3

 

Power of Attorney

 

Date: November 6, 2018

 

I, Xianyi HAO(郝显义) , a citizen of the People’s Republic of China (“China” or the
“PRC”) whose Identification Card No. is ***, and a holder of 97.55% of the
registered capital of Shenzhen Bangtong Ecommerce Co., Ltd.(深圳市邦同电子商务有限公司)(the
“Bangtong Ecommerce”) as of the date of this Power of Attorney, hereby
irrevocably authorize and entrust Jiaxing Bangtong Electronic technology Co.,
Ltd. (嘉兴市邦同电子科技有限公司) (the “WFOE”) to exercise the following rights and handle
the following matters on my behalf relating to all equity interests held by me
now and in the future in Bangtong Ecommerce (the “My Shareholding”), during the
term of this Power of Attorney:

 

The WFOE is hereby authorized, as my sole and exclusive agent and attorney, to
act on behalf of myself with respect to all rights and matters concerning My
Shareholding, including without limitation to: 1) convening and attending
shareholders’ meetings of Bangtong Ecommerce; 2) exercising all of the
shareholder’s rights and shareholder’s voting rights that I am entitled to under
the laws of China and the articles of association of Bangtong Ecommerce; 3)
handling the sale, transfer, pledge or disposition of My Shareholding (in part
or in whole), including without limitation executing all necessary equity
transfer documents and other documents for disposal of My Shareholding and
fulfilling all necessary procedures; 4) representing myself in executing any
resolutions and minutes as a shareholder of Bangtong Ecommerce on my behalf; 5)
nominating, electing, designating, appointing or removing on behalf of myself
the legal representative, directors, supervisors, general managers, chief
executive officer and other senior management members of Bangtong Ecommerce; and
6) approving the amendments to the company’s articles of association. Without
written consent by WFOE, I have no right to increase, decrease, transfer,
pledge, or by any other manner to dispose or change My Shareholding.

 

Without limiting the generality of the powers granted hereunder, the WFOE shall
have the power and authority to, on behalf of myself, execute all and any
supplementary agreements, ancillary documents, modifications, and/or amended and
restated versions in relation to the Exclusive Option Agreement, Equity Interest
Pledge Agreement, Exclusive Business Cooperation Agreement and Loan Agreement
dated November 6, 2018, by and among WFOE, Bangtong Ecommerce and/or myself, and
any documents and agreements I shall sign as required in the aforesaid
agreements (including without limitation the “Transfer Contract” for the
transfer of the “Optioned Interests” as described under the Exclusive Option
Agreement), and perform the obligations under the aforesaid documents and
agreements.

 

All the actions associated with My Shareholding conducted by the WFOE shall be
deemed as my own actions, and all the documents related to My Shareholding
executed by the WFOE shall be deemed to be executed by me. I hereby acknowledge
and ratify the actions taken by the WFOE and the documents executed by the WFOE
in relation to My Shareholding.

 

 

 

 

I hereby agree that the WFOE has the right to re-authorize or assign one or
multiple matters and its rights related to such matters under this Power of
Attorney to any other person or entity at its own discretion and without
obtaining my prior consent. If required by PRC laws, the WFOE shall designate a
qualified PRC citizen to handle such matters and exercise such rights as set
forth in this Power of Attorney.

 

This Power of Attorney takes effect as of the date hereof. During the period
that I am a shareholder of Bangtong Ecommerce, this Power of Attorney shall be
irrevocable and continuously effective and valid from the date of execution of
this Power of Attorney.

 

During the term of this Power of Attorney, I hereby waive all the rights
associated with My Shareholding, which have been authorized to the WFOE through
this Power of Attorney, and shall not exercise such rights by myself.

 

  By: /s/ Xianyi Hao   Name: Xianyi HAO

 

Witness: /s/ Yuzhu Du   Name: Yuzhu DU (杜玉珠)  

 

Accepted by:       Jiaxing Bangtong Electronic technology Co., Ltd.
(嘉兴市邦同电子科技有限公司)  

 

By: /s/ Qi Wang   Name: Qi WANG   Title: Legal Representative  

 

Acknowledged by:       Shenzhen Bangtong Ecommerce Co., Ltd.
(深圳市邦同电子商务有限公司)  

 

By:

/s/ Xianyi Hao

  Name: Xianyi HAO   Title: Legal Representative  

 

 

 

 

Power of Attorney

 

Date: November 6, 2018

 

I, Nan DING(丁楠) , a citizen of the People’s Republic of China (“China” or the
“PRC”) whose Identification Card No. is ***, and a holder of 2.45% of the
registered capital of Shenzhen Bangtong Ecommerce Co., Ltd.(深圳市邦同电子商务有限公司)(the
“Bangtong Ecommerce”) as of the date of this Power of Attorney, hereby
irrevocably authorize and entrust Jiaxing Bangtong Electronic technology Co.,
Ltd. (嘉兴市邦同电子科技有限公司) (the “WFOE”) to exercise the following rights and handle
the following matters on my behalf relating to all equity interests held by me
now and in the future in Bangtong Ecommerce (the “My Shareholding”), during the
term of this Power of Attorney:

 

The WFOE is hereby authorized, as my sole and exclusive agent and attorney, to
act on behalf of myself with respect to all rights and matters concerning My
Shareholding, including without limitation to: 1) convening and attending
shareholders’ meetings of Bangtong Ecommerce; 2) exercising all of the
shareholder’s rights and shareholder’s voting rights that I am entitled to under
the laws of China and the articles of association of Bangtong Ecommerce; 3)
handling the sale, transfer, pledge or disposition of My Shareholding (in part
or in whole), including without limitation executing all necessary equity
transfer documents and other documents for disposal of My Shareholding and
fulfilling all necessary procedures; 4) representing myself in executing any
resolutions and minutes as a shareholder of Bangtong Ecommerce on my behalf; 5)
nominating, electing, designating, appointing or removing on behalf of myself
the legal representative, directors, supervisors, general managers, chief
executive officer and other senior management members of Bangtong Ecommerce; and
6) approving the amendments to the company’s articles of association. Without
written consent by WFOE, I have no right to increase, decrease, transfer,
pledge, or by any other manner to dispose or change My Shareholding.

 

Without limiting the generality of the powers granted hereunder, the WFOE shall
have the power and authority to, on behalf of myself, execute all and any
supplementary agreements, ancillary documents, modifications, and/or amended and
restated versions in relation to the Exclusive Option Agreement, Equity Interest
Pledge Agreement, Exclusive Business Cooperation Agreement and Loan Agreement
dated November 6, 2018, by and among WFOE, Bangtong Ecommerce and/or myself, and
any documents and agreements I shall sign as required in the aforesaid
agreements (including without limitation the “Transfer Contract” for the
transfer of the “Optioned Interests” as described under the Exclusive Option
Agreement), and perform the obligations under the aforesaid documents and
agreements.

 

All the actions associated with My Shareholding conducted by the WFOE shall be
deemed as my own actions, and all the documents related to My Shareholding
executed by the WFOE shall be deemed to be executed by me. I hereby acknowledge
and ratify the actions taken by the WFOE and the documents executed by the WFOE
in relation to My Shareholding.

 

I hereby agree that the WFOE has the right to re-authorize or assign one or
multiple matters and its rights related to such matters under this Power of
Attorney to any other person or entity at its own discretion and without
obtaining my prior consent. If required by PRC laws, the WFOE shall designate a
qualified PRC citizen to handle such matters and exercise such rights as set
forth in this Power of Attorney.

 

 

 

 

This Power of Attorney takes effect as of the date hereof. During the period
that I am a shareholder of Bangtong Ecommerce, this Power of Attorney shall be
irrevocable and continuously effective and valid from the date of execution of
this Power of Attorney.

 

During the term of this Power of Attorney, I hereby waive all the rights
associated with My Shareholding, which have been authorized to the WFOE through
this Power of Attorney, and shall not exercise such rights by myself.

 

  By: /s/ Nan Ding   Name: Nan DING

 

Witness: /s/ Yuzhu Du   Name: Yuzhu DU (杜玉珠)  

 

Accepted by:       Jiaxing Bangtong Electronic technology Co., Ltd.
(嘉兴市邦同电子科技有限公司)  

 

By: /s/ Qi Wang   Name: Qi WANG   Title: Legal Representative  

 

Acknowledged by:       Shenzhen Bangtong Ecommerce Co., Ltd.
(深圳市邦同电子商务有限公司)  

 

By: /s/ Xianyi Hao   Name: Xianyi HAO   Title: Legal Representative  

 

 

 

 



